DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1a (carriage is mounted freely or with a weight compensation spring), species 2a (a geared motor and pulley providing traction on the cable), species 3a (the foot includes a first element rigidly connected to the foot and a hinge 32 on a second element 33 of the foot, the second element being articulated on the end of the leaf spring) in the reply filed on 02/28/22 is acknowledged.
Claims 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“means for varying the distance” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is indefinite for claiming “means for taking up the slack in the cable”. This would normally be interpreted under 112f, but the specification indicates that the “means for taking up slack” can comprise “a torque sensor” or “a slackness sensor”. It is unclear however, how a sensor can take up slack in cable. It appears they might measure slack in a cable, but they don’t appear to have the structure to be able to take up any slack even if desired. Clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7, 10-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennex et al. (US 20020094919 A1) hereinafter known as Rennex in view of Schoen et al. (WO 2012/125765) hereinafter known as Schoen.
Regarding claim 1 Rennex discloses a lower limb of an ambulatory exoskeleton (Figure 1; abstract) comprising at least:
a pelvis segment (Figure 1 item 3), a leg segment (Figure 1 item 2), and a foot segment (Figure 1 item 8),
wherein the leg is articulated at its first end on the pelvis ([0052] thigh-link is rotatably attached to harness 3 on the top) and at its second end on the foot ([0066] heel pivot),
wherein the leg comprises a spring element  (Figure 1 item 5 (see also Figures 2-8 for alternative spring element embodiments)) for exerting a force that opposes a movement of the ends of the leg toward each other (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Rennex discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see also the abstract which describes the spring elements to absorb energy during heel-down (e.g. it acts in opposition to the two ends coming closer together to absorb the energy)), 
but is silent with regards to there being means on the pelvis to vary the distance separating the ends of the leg to apply a force counter to the spring element (pre-tensioning the spring element). 
However, regarding claim 1 Schoen teaches a lower limb of an ambulatory exoskeleton which includes a pelvis segment (Figure 4 item 104), leg segment (Figure 4 item 112), and foot segment (Figure 1 item 7),
and means for varying the distance separating the top and bottom ends of the leg in order to apply a force counter to that of the spring element ([0006] an adjustment device which selectively adjusts pretension; the Examiner notes that the pretension device which acts to bring the two pivots towards one another, hinging around the knee, inherently is understood to vary that distance therebetween as it acts to encourage bending, which decreases the distance between ends), wherein the means for varying the distance is carried by the pelvis ([0006] the energy storage apparatus is coupled to the belt assembly (pelvis) and includes the adjustment device).
Rennex and Schoen are involved in the same field of endeavor, namely lower limb exoskeletons. It would have been obvious to one of ordinary skill in 
Regarding claim 2 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further discloses the means comprises a cable (Figure 4 item 225a).
Regarding claim 3 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further teaches the cable is coupled to a point of articulation of the leg on the foot or on a point of the leg (Figure 6 shows the cable 225a being coupled at a knee location).
Regarding claim 4 the Rennex Schoen Combination teaches the limb of claim 2 substantially as is claimed,
wherein Schoen further teaches the cable extends between the pelvis and foot (Figures 4-6 the cable includes two parts, an upper and lower, which connect the pelvis to the foot).
Regarding claim 5 the Rennex Schoen Combination teaches the limb of claim 2 substantially as is claimed,
for winding and unwinding the cable ([0090]).
Regarding claim 6 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further teaches the means for varying the distance comprises a first carriage sliding relative to the pelvis segment (Figure 5-6 item 227a the springs comprise a carriage since they move relative to the moving pulleys attached to the harness 104).
Regarding claim 7 the Rennex Schoen Combination teaches the limb of claim 6 substantially as is claimed,
wherein Schoen further teaches an actuator for moving the first carriage relative to the pelvis ([0090]).
Regarding claim 10 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Rennex further discloses the spring element is a leaf spring (Figures 2-5).
Regarding claim 11 the Rennex Schoen Combination teaches the limb of claim 10 substantially as is claimed,
wherein Rennex further discloses the leaf spring is intended to be positioned behind the leg of a user wearing the exoskeleton ([0054]).
Regarding claim 12 Rennex discloses the limb of claim 10 substantially as is claimed,

However, regarding claim 12 Rennex teaches that the spring mechanism can be positioned anywhere ([0054]), meaning the intended location of positioning of the apparatus does not affect its function. Accordingly, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to position the leaf spring of the Combination anywhere, including in front of a user’s leg who is wearing the skeleton, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 13 the Rennex Schoen Combination teaches the limb of claim 2 substantially as is claimed,
wherein Schoen further teaches means for taking up the slack in the cable ([0090]).
Regarding claim 15 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further teaches the foot comprises a shoe sole intended to receive the foot of a user (Figure 17 shows a sole which could possibly receive a foot of a user if desired.).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennex and Schoen as is applied above in view of Herr et al. (US 20050070834 A1) hereinafter known as Herr.
Regarding claim 8 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further teaches the means for varying the distance are controlled by a position sensor rigidly connected to the leg ([0092]-[0093]). While Schoen teaches their position sensors (gyroscopes) are positioned along the leg and the sensors attached to the foot are actually pressure sensors, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to include the position gyroscope sensor on the foot as opposed to the lower part of the leg, since the measurement of the position of the foot is known to be of use within lower limb prosthetic control mechanisms. See for example Herr ([0022]).
Regarding claim 9 the Rennex Schoen Combination teaches the limb of claim 8 substantially as is claimed,
wherein Herr further teaches the foot position sensor comprises a potentiometer functionally connected to the leg ([0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/08/22